Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 04, 2022 has been entered.
 
Status of the Application
This Non-Final Office Action is in response to Application Serial 17/155,191. In response to the Examiner’s action filed on 08/25/2022, Applicant filed amendments on 11/04/2022.  Claims 1-20 are pending in this application.   


Information Disclosure Statement
The Applicant did not file an information disclosure statement (IDS).

Response to Amendments
Claims 1-20 are pending in this application. The claims 1, 2, 12, 13 and 20 are amended.

The amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 101, see below.

The amendments to claims 1-20 are not persuasive. The claims 1-20 are rejected under 35 U.S.C. 103, see below.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
On pages 7-9 of the Applicant’s arguments, the Applicant traverses, “… , the Examiner has alleged that the claims are directed to the abstract grouping of mathematical calculations and thus are directed to certain methods of organizing human activity and mathematical concepts and thus are directed to an abstract idea. Applicant respectfully disagrees. … Creation and configuration of a service instance (e.g., a shop) may require completion of both server operations (e.g., to create the service instance) and user configuration tasks (e.g., to configure the created service instance) - see, e.g., paragraph [0079] of the subject application.  … Applicant's claimed subject matter addresses the above-identified problem by allowing user configuration tasks to be performed in what otherwise would have been such a wait time. In this manner, user configuration tasks may be completed while server operations are performed in the background. Conveniently, this may reduce the overall time for service instance creation and configuration as it may allow at least some of the required user configuration tasks to be completed while waiting for server operations to complete rather than merely expending that time with the user waiting.  … Notably, this requires action by a processor that cannot be practically applied in the mind. For example, determining network traffic and/or current server load simply cannot be performed without the user of the processor. Further, not only is the processor required to complete the server operations, the user configuration tasks relate to the configuration of the service instance and thus completion of the user configuration tasks also requires the use of a processor.  It is respectfully submitted that Applicant's claimed subject matter does not recite any method of organizing human activity and does not recite any mere mathematical relationship, formula or calculation. As such, Applicant respectfully submits that Applicant's claimed subject matter is eligible because it does not recite a judicial exception ... ” and  “ … although the claimed subject matter is not directed to a judicial exception, even if, for the sake of argument, Applicant's claimed subject matter was to be assumed to be directed to a judicial exception, the claimed subject matter would nonetheless be subject matter eligible because it applies or uses any such judicial exception in a meaningful way beyond generally linking the user of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the alleged exception As outlined in the 2019 Update to Subject Matter Eligibility, "the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. …” and “ … Applicant's claimed subject matter as a whole improves on conventional systems and methods for creating a service instance …. as discussed above with reference to paragraphs [0002] to [0004] and [0034] to [0035]  … Applicant refers the Examiner to paragraphs [0088] to [0090] and [0108] to [0110] which provides significant details in determining current and/or current server load. Further, Applicant refers the Examiner at least to paragraphs [0036] and [0097] to [0128] of the subject application which provides significant details in reducing or eliminating the amount of times a graphic such as for example a spinner is presented to the user while simultaneously completing server operations to create a service instance such that the service instance creation is completed in a streamlined manner that reduces the overall time as at least some of the user configuration tasks are completed while server operations are completed in the background. Accordingly, Applicant respectfully submits that the claimed subject matter clearly applies or uses the alleged judicial exception in a meaningful way beyond generally linking the user of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the alleged exception. Applicant respectfully submits that the claimed subject matter is patent eligible under 35 U.S.C. 101 and requests that the Examiner's rejection be withdrawn …”.  

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant arguments are not persuasive to overcome the pending 35 U.S.C. 101 rejection. 

The Applicant’s claims recite a method of configuring tasks and determining a load and calculating an estimated time … and presenting the configuration tasks. These tasks are scheduling and calculations, and thus, the claims are directed to organizing human activity and mathematical calculations, and therefore, the claims are directed to an abstract idea.

The claims are examined in light of the 2019 Revised PEG Guidance for integration into a practical application. The Applicant argues reducing or eliminating the amount of times a graphic such as for example a spinner is presented to the user while simultaneously completing server operations to create a service instance such that the service instance creation is completed in a streamlined manner that reduces the overall time, however, the Applicant does not describe the additional elements such as the estimation engine.  Examiner points the Applicant to the specification [0108] –[0112] , [0114] which describes the estimation engine 500 operations and the server operation factors and the metrics. The claims are not integrated into a practical application.

Regarding the Applicant’s claim of a technical improvement, the Applicant is pointed to the Application specification [0108] –[0112], [0114] and the 2019 Revised PEG Guidance Example 34 and Example 40. The claims 1-20 are rejected under 35 U.S.C. 101, see below.

The claims are examined under 35 U.S.C. 101. The Applicant’s amendments are not persuasive. The claims are rejected under 35 U.S.C. 101, see below.

Claim Rejections under 35 U.S.C. 103
On pages 10 – 13 of the Applicant’s arguments, the Applicant traverses, “ … the cited references do not render obvious the Applicant's claimed subject matter. Mukherjee discloses systems and methods relating to a crowd- sourced digital assistant. In particular, Mukherjee discloses techniques for searching, modifying, identifying parameter values, and determining features for selecting action datasets for distribution to digital assistant devices based on commands received therefrom. Action datasets include computing events or tasks that can be reproduced when a command is received by a digital assistant device and communicated to the server device. The digital assistant server described herein can receive action datasets, maintain action datasets, receive commands from digital assistant devices, and select most relevant action datasets for distribution to the digital assistant devices based on the received commands (see Mukherjee, Abstract)… Mukherjee simply does not teach anything related to creating a service instance. Rather, Mukherjee discloses techniques for selecting action datasets for distribution to digital assistance devices. Further, there is nothing in Mukherjee that shows, teaches or even suggests "determining at least one of a current network traffic or a current server load and calculating an estimated time to complete the one or more server operations based on the at least one of the current network traffic or the current server load" and "presenting, in real-time, the one or more user configuration tasks on a display screen of a user device for completion while the one or more server operations are performed in the background …” and “…  Keith fails to remedy the many deficiencies of Mukherjee. Keith discloses systems and methods for self-payment and verification of the purchase of retail goods and services. … Similar to Mukherjee, Keith does not show, teach or suggest receiving a request to create a service instance for a service to be executed on a server; determining one or more server operations to complete one or more service configuration tasks in creating the service instance; determining at least one of a current network traffic or a current server load and calculating an estimated time to complete the one or more server operations based on the at least one of the current network traffic or the current server load; determining one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations; performing the one or more server operations; and presenting, in real-time, the one or more user configuration tasks on a display screen of a user device for completion while the one or more server operations are performed in the background, as recited. As both Mukherjee and Keith are deficient, Applicant respectfully submits that combining Mukherjee with Keith simply would not lead one of ordinary skill in the art to Applicant's claimed subject matter. Accordingly, Applicant respectfully submits that independent claim 1 and the claims dependent therefrom distinguish patentably over the cited references and should be allowed. Independent claims 12 and 20 and the claims dependent therefrom are similarly believed to distinguish patentably over the cited references and should also be allowed. In view of the above, the presently pending claims are believed to be in condition for immediate allowance. Allowance is, therefore, respectfully requested…”.


Examiner respectfully disagrees with the Applicant.   The Applicant’s amendments necessitate grounds for a new amendment. The Applicant’s amendments are not sufficient to overcome the 35 U.S.C. 103 rejection. 

The Applicant’s claims broadly recite a computer -implemented method completing an operation and configuring a service instance, an output (e.g., user session, webpage, electronic store).  Examiner submits, narrowing the independent claims to describe the specific novelty of the invention that is supported by the specification as described in the 35 U.S.C. 101, may necessitate the grounds for a new rejection.  For example, the Applicant is encouraged to claim the additional elements that is conducting the estimating, as well as the type of historical data. The claims 1-20 are rejected under 35 U.S.C. 103, see below.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, 12 and 20) recites,  “… receiving a request to create …; determining … to complete one or more service configuration tasks in creating …; determining … and calculating an estimated time to complete … based on the … ; determining one or more user configuration tasks … to be completed for configuring … based on the estimated time to complete …; performing …; and presenting, …, the one or more user configuration tasks …for completion while … are performed in the background.…”.  The claims, in view of the claim limitations, is directed to the abstract idea of,  “… receiving a request to create …; determining … to complete one or more service configuration tasks in creating …; determining … and calculating an estimated time to complete … based on the … ; determining one or more user configuration tasks … to be completed for configuring … based on the estimated time to complete …; performing …; and presenting, …, the one or more user configuration tasks …for completion while … are performed in the background”. 

Each of these limitations are directed to “… receiving a request to create …; determining … tasks in creating …; determining … and calculating an estimated time to complete … based on the … ; determining … to be completed for configuring … based on the estimated time to complete …; performing …; and presenting, … for completion while … are performed in the background …”, and thus, the claims are directed to commercial interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity.  Regarding the limitations of calculating an estimated time to complete, the claims are directed to the abstract grouping of mathematical calculations, and thus, the claims are directed to mathematical grouping.  Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “A computer-implemented method comprising:”, “a service instance for a service to be executed on a server”, “one or more server operations to complete one or more service configuration”, “the service instance”, “at least one of a current network traffic or a current server load”, “the one or more server operations”, “at least one of the current network traffic or the current server load”, “the service instance”, “the one or more server operations”, “the one or more server operations”, “in real-time,”  “on a display screen of a user device ”, “the one or more server operations”,  in claim 1; “The computer-implemented method”, “the one or more server operations” in claim 2;  “the computer-implemented method”,  “an affinity parameter” , “the one or more server operations”, in claim 3; “The computer-implemented method” , “one or more server operations” , “ at least on the affinity parameter”, in claim 4;  “the computer-implemented method”, in claim 5;  “the computer-implemented method”, “the one or more server operations” in claim 6; “the computer-implemented method”,  “the one or more server operations” in claim 7;    “The computer-implemented method”, “at least on one or more in- session metrics” in claim 8;  “the computer-implemented method”,  “a computing device to display”, “the one or more server operations” in claim 9;  “the computer-implemented method”,  “an affinity parameter” , “a computing device to display an interface” , “the one or more server operations”,  in claim 10; “the computer-implemented method”, “an e- commerce platform”, “the service instance”, in claim 11;  “A system comprising: one or more processors; processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors to”,  “a service instance for a service to be executed on a server”; “ one or more server operations”,  the service instance”; “a current network traffic or a current server load”, “the one or more server operations”, “at least one of the current network traffic or the current server load”;  “ the service instance”, “the one or more server operations”; the one or more server operations”; “a display screen of a user device”,  “the one or more server operations”, in claim 12;  “the system”,  “the one or more server operations”,  in claim 13; “the system”,  “an affinity parameter” , “the one or more server operations” in claim 14; “the system”, “ the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors”,  “one or more server operations”,  “at least on the affinity parameter”, in claim 15;  “the system”,  the affinity parameter”, “ the one or more server operations”, in claim 16;  “the system” , “the one or more server operations”, in claim 17;  “the system”, “the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to” , “an affinity parameter” , “a computing device to display a graphic indicating that the system”,  “the one or more server operations”, in claim 18; “ The system”, “ the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to”,  “an affinity parameter”, “a computing device to display an interface”, “the one or more server operations” in claim 19; “a non-transitory computer-readable medium storing processor- executable instructions that, when executed by one or more processors, are to cause the one or more processors”,  “a service instance for a service to be executed on a server”; “ one or more server operations”, “ the service instance”; “at least one of a current network traffic or a current server load”, “the one or more server operations”,  “at least one of the current network traffic or the current server load”; “the service instance”, “the one or more server operations”; the one or more server operations”; “a display screen of a user device”,  “the one or more server operations”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect “… receiving a request to create …” and “… presenting the one or more configurations …”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).


 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11 & 13-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

In determining whether the claims 1-20 integrates a judicial exception into a practical application, the claims did not reflect the improvement in technology.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).

Furthermore, with respect “… receiving a request to create …” and “… presenting the one or more configurations …”,  these elements do not add meaningful limitations to integrate the abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05 (g).


Additionally, these recitations as an ordered combination, simply appending  the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by Applicant’s specification [040] the facilities described herein may be deployed in part or in whole through a machine that executes computer software, modules, program codes, and/or instructions on one or more processors which may be part of or external to the platform 100. Merchants may utilize the e-commerce platform 100 for managing commerce with customers, such as by implementing an e-commerce experience with customers through an online store 138, through channels 110A-B, through POS devices 152.  Applicant’s specification [041] a customer device 150 (e.g., computer, laptop computer, mobile computing device, and the like), a POS device 152 (e.g., retail device, a kiosk, an automated checkout system, and the like), or any other commerce interface device known in the art., See Applicant’s specification [040]- [044].


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05 (d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11 & 13-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mukherjee (US 2019/0,347,118 A1) and Deshpande (US 8,880,996 B1)

Regarding Claim 1,  (Currently Amended)

A computer-implemented method comprising: receiving a request to create a service instance for a service to be executed on a server; 

Mukherjee teaches  … , parameter slotter 382 matches, associates, and/or generates a correspondence or correlation with parameter values to the parameters of the command templates based on the received command, the context of the command and/or the user's sessions (instance), as well as other contextual information. Mukherjee, [068]


determining one or more server operations to complete one or more service configuration tasks in creating the service instance; 

Mukherjee teaches user sessions (instance). (Each service instance is a configuration.) Mukherjee, [068], [070] and Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions , Mukherjee [080]


Murkerjee  teaches provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. , Murkerjee [031]

Although highly suggested, Mukherjee does not specifically teach:
“determining at least one of a current network traffic or a current server load and calculating an estimated time  to complete the one or more server operations based on the at least one of the current network traffic or the current server load;”


 Deshpande teaches:
“determining at least one of a current network traffic or a current server load and calculating an estimated time  to complete the one or more server operations based on the at least one of the current network traffic or the current server load;”


Deshpande teaches utilize a load balancing technique to determine which logging server in the logging tier 120 to route the web site tracking data communication (configuration task). The load balancing technique can be based upon different factors such as server load, network load, and/or any other suitable computing metric for measuring resource utilization at a particular server., Deshpande [Column 5 lines 58-66].

Deshpande discloses the front-end server of some implementations is configured to receive real-time analytics data from the real-time server. By way of example, the front-end server can receive real-time web analytics data., Deshpande [Column 7 lines 55-59]

Deshpande teaches configuring a web site.   In one aspect, a method includes acquiring low latency web site traffic data for a web site, and … modifying a layout or content of the web site or a web page on the web site based on information derived from the acquired low latency web site traffic data for the web site., Deshpande [abstract] and 


Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions.  Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with   detects real-time web site traffic data for a web site in order to determine whether to automatically reconfigure the web site as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].



determining one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations;  performing the one or more server operations; 

Mukherjee teaches user sessions (instance). (Each service instance is a configuration.) , Mukherjee, [068], [070]; Mukherjee teaches reducing server load and saving bandwidth. Mukherjee [0068] 


(Examiner submits a reduced bandwidth is an operation completed in the background.)

	Although highly suggested, Mukherjee does not explicitly teach:
“and presenting, in real-time, the one or more user configuration tasks on a display screen of a user device  for completion while  the one or more server operations are performed in the background.;.”  


 Deshpande teaches:
“determining at least one of a current network traffic or a current server load and calculating an estimated time  to complete the one or more server operations based on the at least one of the current network traffic or the current server load;”

Deshpande teaches the operations include acquiring low latency web site traffic data for a web site, and acquiring historical web site traffic data for the web site. The operations also include comparing the low latency web site traffic data and the historical web site traffic data, and automatically modifying a layout or content of the web site or a web page., Deshpande [column 2 lines 5-13].

Deshpande teaches utilize a load balancing technique to determine which logging server in the logging tier 120 to route the web site tracking data communication (configuration task). The load balancing technique can be based upon different factors such as server load, network load, and/or any other suitable computing metric for measuring resource utilization at a particular server., Deshpande [Column 5 lines 58-66].

Deshpande discloses the front-end server of some implementations is configured to receive real-time analytics data from the real-time server. By way of example, the front-end server can receive real-time web analytics data., Deshpande [Column 7 lines 55-59]

Deshpande teaches configuring a web site.   In one aspect, a method includes acquiring low latency web site traffic data for a web site, and … modifying a layout or content of the web site or a web page on the web site based on information derived from the acquired low latency web site traffic data for the web site., Deshpande [abstract] and 


Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions.  Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  detects real-time web site traffic data for a web site in order to determine whether to automatically reconfigure the web site, as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].




Regarding Claim 2,  (Currently Amended)

The computer-implemented method of claim 1, wherein the estimated … to complete the one or more server operations is further based on historical data.  

Murkerjee  teaches provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. , Murkerjee [031]    

Murkerjee teaches contextual information based on historical use. Murkerjee [031]


Although highly suggested, Mukherjee does not explicitly teach:
“… time …”

Deshpande teaches:
“… estimated time to complete the one or more server operations is further based on historical data.”

Deshpande teaches the operations include acquiring low latency web site traffic data for a web site, and acquiring historical web site traffic data for the web site. The operations also include comparing the low latency web site traffic data and the historical web site traffic data, and automatically modifying a layout or content of the web site or a web page on the web site based on the comparison., Deshpande [column 21 lines 15-65].


Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions. Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  detects real-time web site traffic data for a web site in order to determine whether to automatically reconfigure the web site, as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].



Regarding Claim 3,  (Original)

The computer-implemented method of claim 1, wherein the one or more user configuration tasks are further determined based on an affinity parameter assigned to the one or more user configuration tasks based on the one or more server operations.  

Mukherjee teaches based on a command communicated from a digital assistant device to a digital assistant server, one or more determined most-relevant action datasets or portions thereof can be identified, selected, and communicated to the digital assistant device so that an “action” (e.g., a set of operations or events) can be reproduced by the digital assistant. In some embodiments, a set of relevant (or candidate) action datasets are determined, as well as ranked and/or categorized, based on the parameters that are matched to the relevant action datasets. , Murkerjee [006]



Regarding Claim 4,  (Original)

The computer-implemented method of claim 3, further comprising: generating one or more buckets of user configuration tasks for one or more server operations based at least on the affinity parameter.  

Murkerjee teaches the search component may generate an initial score and/or a corresponding ranking of the set of candidate relevance action datasets (buckets) based on the relevance of the candidate relevant action datasets to the received command. One or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. The parameters may be selected based on the received command and rules, heuristics, or other deep knowledge of the server device., Murkerjee [006]



Regarding Claim 5,  (Original)

The computer-implemented method of claim 4, wherein the user configuration tasks are included in one or more buckets.  

Same as above Murkerjee [006]



Regarding Claim 6,  (Original)

The computer-implemented method of claim 3, wherein the affinity parameter is based on a similarity between the one or more user configuration tasks and the one or more server operations.  

Murkejee teaches one or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. The parameters may be selected based on the received command and rules, heuristics, or other deep knowledge of the server device., Murkerjee [006]

Murkeejee teaches in various embodiments, a set of candidate relevant action datasets are received at a server device (e.g., a digital assistant server) from a client device (e.g., a digital assistant device). Each of the set of candidate relevant action datasets may be based on and/or corresponding to a command received by the client device …. datasets based on the relevance of the candidate relevant action datasets to the received command. One or more parameters and/or parameter values are slotted, matched, and/or selected for various parameter fields associated with one or more command templates of the candidate relevant action datasets. … the command representation is received, the server device can employ a search engine, such as but not limited to searching component 345 of FIG. 3A, to search any number of databases, known or defined parameters, command templates, action datasets, dictionaries, or any other type of data or feature described in the present disclosure, at any time., Murkerjee [033] 

Murkerjee teaches based on a command representation being received, action matching component 230 can determine whether one or more action datasets stored on the digital assistant device 210 include a command template that corresponds to or substantially corresponds (e.g., at least 90% similar) to the received command representation., Murkerjee [048]

Murkerjee teaches the digital assistant device can send the command (or representation) to the server for determination and selection of a set of relevant action datasets, which can then be communicated to the digital assistant device. Provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets., Murkerjee [031]



Regarding Claim 7,  (Original)

The computer-implemented method of claim 1, wherein the one or more user configuration tasks are further determined based on an estimated …. of completion of the one or more user configuration tasks being longer than the estimated …  to complete the one or more server operations.  


Murkerjee teaches the digital assistant device can send the command (or representation) to the server for determination and selection of a set of relevant action datasets, which can then be communicated to the digital assistant device. Provided that the digital assistant device has the corresponding application installed thereon, the digital assistant device can retrieve, from the server, a set of determined most relevant action datasets, without additional configuration or interaction by the user, also reducing server load and saving bandwidth by inhibiting extraneous transfer of irrelevant action datasets. A retrieved set of relevant action datasets can be received from the server for invocation by the digital assistant device. It is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, , Murkerjee [031]

Although highly suggested, Mukherjee does not explicitly teach:
“… time …”

Deshpande teaches:
“… estimated time to complete the one or more server operations is further based on historical data.”

Deshpande teaches the operations include acquiring low latency web site traffic data for a web site, and acquiring historical web site traffic data for the web site. The operations also include comparing the low latency web site traffic data and the historical web site traffic data, and automatically modifying a layout or content of the web site or a web page on the web site based on the comparison., Deshpande [column 21 lines 15-65].


Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions.  Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  detects real-time web site traffic data for a web site in order to determine whether to automatically reconfigure the web site, as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].



Regarding Claim 8,  (Original)

The computer-implemented method of claim 7, 

[same as above]

Although highly suggested, Mukherjee does not explicitly teach:

“… wherein the estimated time of completion of the one or more user configuration tasks is determined based at least on one or more in- session metrics…”.  


Deshpande teaches:
“… wherein the estimated time of completion of the one or more user configuration tasks is determined based at least on one or more in- session metrics.  …”


Deshpande teaches the operations include acquiring low latency web site traffic data for a web site, and acquiring historical web site traffic data for the web site (metric). The operations also include comparing the low latency web site traffic data and the historical web site traffic data, and automatically modifying a layout or content of the web site or a web page on the web site based on the comparison., Deshpande [column 21 lines 15-65].


Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions. Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  detects real-time web site traffic data for a web site in order to determine whether to automatically reconfigure the web site, as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].



Regarding Claim 9,  (Original)

The computer-implemented method of claim 1, further comprising: determining that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; 

Murkerjee teaches provided … from the server, a set of determined most relevant action datasets, without additional configuration (no outstanding) or interaction by the user, also reducing server load and saving bandwidth (within a measure/threshold) by inhibiting extraneous transfer of irrelevant action datasets., Murkerjee [031]

Murkerjee teaches …, a threshold test is applied to the final scores of the candidate relevant action datasets. In still other embodiments, a percentage of the top ranked (or highest scored) candidate relevant action datasets are provided., Murkerjee [090]

and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, causing a computing device to display a graphic indicating that the system is waiting for the one or more server operations to be completed.  

Murkerjee teaches a retrieved set of relevant action datasets can be received from the server for invocation by the digital assistant device. It is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, and the digital assistant device can provide for display a listing of the determined relevant action datasets for selection and subsequent execution., Murkerjee [031]



Regarding Claim 10,  (Original)

The computer-implemented method of claim 1, further comprising: determining that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; 

Murkerjee [031] and Murkerjee [090]

and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, causing a computing device to display an interface including a selectable option to present one or more user configuration tasks to the user for completion while completing the one or more server operations, the one or more user configuration tasks having the affinity parameter outside of the threshold.  

Murkerjee [031] and Murkerjee [090]

Murkerjee teaches it is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset or reference thereto may be retrieved from the server, and the digital assistant device can provide for display a listing of the determined relevant action datasets for selection and subsequent execution. In other words, if two or more action datasets are determined relevant to the received command, the digital assistant device can request a selection from a user, and receive a selection for a desired action dataset of the two or more determined relevant action datasets. Murkerjee [031]



Regarding Claim 11,  (Original)

The computer-implemented method of claim 1, wherein the service includes an …  and the service instance includes creating a shop on the… .  

Mukherjee teaches the one or more applications 112 includes any application that is executable on the digital assistant device 110, and can include applications installed via an application marketplace, custom applications, web applications, side-loaded applications, applications included in the operating system of the digital assistant device 110, Mukherjee [036]

Although highly suggested, Mukherjee does not explicitly teach:
“… e-commerce platform …”

Deshpande teaches:
“… e-commerce platform …”

Deshpande teaches a rule is defined in a rule-based system that creates an exception for high web site traffic for e-commerce on pre-defined high web site traffic days, such as the day after Thanksgiving Day. On the day after Thanksgiving Day, the real-time analytics query engine 924 detects that the current (i.e., real-time) hit rate for an online shopping web site is ten times greater than the hit rate for the web site from the previous day, Thanksgiving Day., Deshpande [column 23 lines 28-40 ], [Figure 11A]

Mukherjee teaches one or more session parameters may be slotted based on the context of one or more user sessions.  Deshpande teaches modifying a website. It would have been obvious before the effective filing date to combine action datasets that include or correspond to reproducible computing events and associated commands that can be employed to invoke a reproduction of computing events on computing devices having the crowd-sourced digital assistant as taught by Mukherjee,  with  detects real-time web site traffic data for a web site traffic for e-commerce, as taught by Deshpande,  so system latency can be reduced, which reduces processing time, Deshpande [column 13 lines 5-7].



Regarding Claim 12, (Currently Amended)

A system comprising: one or more processors; processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors to: receive a request to create a service instance for a service to be executed on a server; determine one or more server operations to complete one or more service configuration tasks in creating the service instance; determine at least one of a current network traffic or a current server load and calculate an estimated time to complete the one or more server operations based on the at least one of the current network traffic or the current server load; determine one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations; perform the one or more server operations; and present, in real-time, the one or more user configuration tasks on a display screen of a user device  for completion while the one or more server operations are performed in the background.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 12 is directed to A system comprising: one or more processors; 45Ref: 560-0023USP1 Shopify: 10186-US-PAT processor-readable storage medium containing processor-executable instructions that, when executed by the one or more processors, are to cause the one or more processors” , “create a service instance for a service to be executed on a serve”,  Mukherjee discloses the system as claimed [034]- [ 042 ], [0126] – [0130], [Figure 1]. 



Regarding Claim 13, (Currently Amended)

The system of claim 12, wherein the estimated time to complete the one or more server operations is further based on historical data.  

[similar to claim 2]



Regarding Claim 14, (Original)

The system of claim 12, wherein the one or more user configuration tasks are further determined based on an affinity parameter assigned to the one or more user configuration tasks based on the one or more server operations.  

[similar to claim 3]



Regarding Claim 15, (Original)

The system of claim 14, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: generating one or more buckets of user configuration tasks for one or more server operations based at least on the affinity parameter.  

[similar to claim 4]


Regarding Claim 16,  (Original)

The system of claim 14, wherein the affinity parameter is based on a similarity between the one or more user configuration tasks and the one or more server operations.  
[similar to claim 6]



Regarding Claim 17,  (Original)

The system of claim 12, wherein the one or more user configuration tasks are further determined based on an estimated time of completion of the one or more user configuration tasks being longer than the estimated time to complete the one or more server operations.  

[similar to claim 7]



Regarding Claim 18,  (Original)

The system of claim 12, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: determine that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, cause a computing device to display a graphic indicating that the system is waiting for the one or more server operations to be completed.  

[similar to claim 9]



Regarding Claim 19, (Original)

The system of claim 12, wherein the processor-executable instructions, when executed by the one or more processors, are to further cause the one or more processors to: determine that there are no outstanding user configuration tasks that have an affinity parameter within a threshold; and responsive to determining that there are no outstanding user configuration tasks that have the affinity parameter greater than the threshold, cause a computing device to display an interface including a selectable option to present one or more user configuration tasks to the user for completion while completing the one or more server operations, the one or more user configuration tasks having the affinity parameter outside of the threshold.  

[similar to claim 10]


Regarding Claim 20,  (Currently Amended)

A non-transitory computer-readable medium storing processor- executable instructions that, when executed by one or more processors, are to cause the one or more processors to: receive a request to create a service instance for a service to be executed on a server; determine one or more server operations to complete one or more service configuration tasks in creating the service instance; determine at least one of a current network traffic or a current server load and calculate an estimated time to complete the one or more server operations based on the at least one of the current network traffic or the current server load; determine one or more user configuration tasks to be completed for configuring the service instance based on the estimated time to complete the one or more server operations; perform the one or more server operations; and present, in real-time, the one or more user configuration tasks on a display screen of a user device for completion while the one or more server operations are performed in the background.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to A non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors”,  “a service instance for a service to be executed on a server” Mukherjee discloses a non-transitory computer-readable medium storing processor-executable instructions as claimed [034]- [ 042 ], [0126] – [0130], [Figure 1]. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porat (US 7,330,826 B1) discloses personalized auctions for buyers and extracting instantaneous comparisons of their products with all other competitive products then-posted on the web by using a sophisticated search engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624